        Case 2:21-cv-00442-DB Document 15 Filed 09/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOHN CAREN,                                      No. 2:21-cv-00442 AC
11                      Plaintiff,
12           v.                                        RECUSAL ORDER
13    COMMISSIONER OF SOCIAL
      SECURITY,
14
                        Defendant.
15

16

17          Upon examination of the above-captioned action, the undersigned judge disqualifies

18   herself. Good cause appearing, IT IS HEREBY ORDERED that the undersigned recuses herself

19   from the above-captioned case.

20          IT IS FURTHER ORDERED that the Clerk of Court reassign this case to another judge

21   for all further proceedings and that the Clerk of Court make appropriate adjustment in the

22   assignment of civil cases to compensate for this reassignment.

23          IT IS SO ORDERED.

24   DATED: August 31, 2021

25

26

27

28
                                                      1
